Citation Nr: 0524202	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1960 to 
December 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying reopening the veteran's claim 
of service connection for a schizophrenic reaction.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder is decided 
herein whereas the issue of entitlement to service connection 
for an acquired psychiatric disorder is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  In an unappealed decision of August 1970, the Board 
denied the veteran's claim of service connection for 
schizophrenic reaction, paranoid type.  That decision became 
final.

2.  The evidence received since the August 1970 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in May 2003, after the enactment of the VCAA.  

An RO letter dated in June 2003, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the June 2003 letter, VA notified the veteran that he was 
previously denied service connection for schizophrenia and 
that decision had become final.  The letter instructed him 
that he was to submit new and material evidence in order for 
the RO to reconsider the issue of service connection and 
defined what was considered new and material.  This letter 
also informed the veteran of what evidence was necessary to 
substantiate claims for service connection.  Although the 
letter did not request that the veteran submit any evidence 
in his possession that pertained to his claim, the veteran 
was notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  In addition, the veteran did not 
identify any remaining records that had not been received by 
the RO.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Additionally, the March 2004 statement of the case and 
September 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The March 2004 statement of the case provided the 
veteran with the regulations pertaining to new and material 
evidence and VA's duty to assist requirements as found in 
38 C.F.R. §§ 3.156, 3.159.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

Careful review of the record reveals that the RO denied the 
veteran service connection for schizophrenic reaction in an 
unappealed decision in August 1970, stating that the veteran 
was diagnosed with a personality disorder in service that was 
determined to pre-exist service and there was no relationship 
between the veteran's personality disorder noted in service 
and the veteran's current psychotic behavior.  In addition, 
there was no evidence of any psychosis during service or 
within one year after discharge.  

The veteran's service medical records and a private medical 
record were of record at the time of this decision.  The 
veteran's service medical records show that in November 1961, 
he underwent a psychiatric consultation because he complained 
that "the Navy was driving him nuts."  He stated that if 
something was not done, he was going to end up going over the 
hill.  The diagnosis was passive dependency reaction, 
moderate, which is a personality disorder.  The veteran was 
treated since that time and had a diagnosis of passive 
dependency reaction and passive aggressive reaction.  In a 
November 1961 medical record, it is noted that the veteran 
possibly had thoughts of suicide.  He was then admitted to 
United States Naval Hospital, Portsmouth, Virginia for 
further evaluation.  A December 1961 medical record from that 
facility shows that the veteran continued to have a diagnosis 
of passive aggressive reaction and was determined that it 
existed prior to service and was not incurred in the line of 
duty.

Private medical records dated November 1966 to December 1969 
show that the veteran was admitted to a private hospital 
because of reported homicidal behavior following excessive 
drinking.  It was noted that for the past five years, he had 
been drinking heavily and had poor social, sexual, and 
occupational adjustment.  The diagnosis was schizophrenic 
reaction, paranoid type.

 In an August 1970 decision, the Board denied the veteran's 
claim for service connection for a nervous condition because 
there was no relationship between his current disability and 
the diagnosis of a personality disorder in service.  The 
veteran was notified of this decision in August 1970 and did 
not appeal the decision.  The decision became final.

Since the August 1970 decision, the RO received the veteran's 
private medical records and his personal statements.  Private 
medical records received in July 2002 and dated from November 
1999 to December 2001 show a diagnosis of paranoid 
schizophrenia.  In addition, in the December 2001 medical 
record from the Clearfield-Jefferson Community Mental Health 
Center, Inc., the veteran reported that his symptoms had been 
ongoing for almost 40 years and his first hospitalization was 
at 20 years old while he was in the service.

Private medical records received in September 2002 and dated 
from October 1987 to March 2002 also show that the veteran 
had a current diagnosis of schizophrenia.  An October 1998 
medical record from Permian Basin Community Center notes that 
he reported first developing severe symptoms when he was in 
the military service.

In a statement received in August 2002, the veteran stated 
that he was on active duty for about fifteen months when he 
was seized by an unreasonable fear.  He had become depressed 
and began to have trouble with his memory.  He had not 
recovered from this experience and had been in the hospital 
many times for this condition.  He argued that he had no 
trouble before he entered the Navy and felt the Navy was 
responsible for his disability.

In June 2003, the veteran submitted a letter from his private 
physician, M.M., M.D., who stated that the veteran was 
currently under his care and was diagnosed with chronic 
paranoid schizophrenia.  Although M.M., M.D. had not reviewed 
the service medical records, by the self-report of the 
veteran's symptoms while he was in the service, M.M., M.D. 
opined that it was possible that those symptoms could have 
been prodromal symptoms of schizophrenia.  The veteran 
reported becoming fearful, confused, unable to do things such 
as work the radio on the ship, having feelings of some big 
fear coming over him, and being forgetful.  He stated that he 
was seen by a doctor and was depressed and confused and 
remembered telling the doctor that he wanted to shoot someone 
or something.  M.M., M.D. asserted that according to the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
the median age at onset for the first psychotic episode of 
schizophrenia was in the early to mid 20s for men.  The onset 
may be abrupt or insidious, but the majority of individuals 
display some type of prodromal phase manifested by the slow 
and gradual development of a variety of signs and symptoms 
(e.g. social withdrawal, loss of interest in school or work, 
deterioration in hygiene and grooming, unusual behavior, and 
outbursts of anger.)


Analysis

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (2004), which provides that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

The evidence submitted subsequent to the August 1970 final RO 
decision included the veteran's private medical records and 
his written statements.  Specifically, the Board notes that 
the RO received a letter from the veteran's private physician 
M.M., M.D., which states that it is possible that the 
veteran's symptoms that he experienced in service could have 
been prodromal symptoms of his current schizophrenia.  As the 
RO denied the veteran's claim in August 1970 because the 
veteran had not submitted evidence to show a relationship 
between the personality disorder noted in service and the 
psychotic behavior that he currently exhibited, and the 
veteran has submitted competent medical evidence suggesting 
that his disability is related to his in-service symptoms, 
the Board finds that this evidence is new and material 
because it relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record, and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.

Accordingly, reopening of the claim of service connection for 
an acquired psychiatric disorder is in order.


ORDER

As new and material evidence has been submitted, reopening of 
the claim of service connection for an acquired psychiatric 
disorder is granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for an acquired psychiatric 
disorder.  Having reopened the veteran's claim, the Board 
notes that the veteran has not been afforded a VA examination 
with review of his service medical records to determine the 
etiology of his acquired psychiatric disorder.  The Board 
therefore concludes that an additional examination should be 
conducted prior to appellate review of the veteran's case.

In light of the above discussion, this case is REMANDED for 
the following actions to be performed in sequential order:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for a psychiatric 
disorder since his discharge from 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of his claimed 
psychiatric disorder.  All indicated 
tests and studies are to be performed, 
and all potential diagnoses should be 
either confirmed or rejected.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner should answer the 
following questions with respect to any 
currently present acquired psychiatric 
disorder: 

Is it at least as likely as not that 
an acquired psychiatric disorder 
clearly and unmistakably existed 
prior to the veteran's entrance onto 
active duty?  

With respect to any such condition 
that the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the condition 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

If the physician is of the opinion 
that an acquired psychiatric 
disorder did not pre-exist service, 
but began during service, is it at 
least as likely as not that any 
current acquired psychiatric 
disorder is etiologically related to 
the veteran's symptoms noted during 
the veteran's military service?  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


